Exhibit 10.2

 

Confidential portions of this exhibit have been omitted pursuant to a request
for confidential treatment filed separately with the Securities and Exchange
Commission. Omissions are designated by the symbol [*]

 

[g138496kk01i001.jpg]

 

 

 

 

MORGAN STANLEY & CO. LLC

 

 

1585 BROADWAY

 

 

NEW YORK, NY 10036-8293

 

 

(212) 761-4000

 

May 30, 2018

 

Fixed Dollar Accelerated Share Repurchase Transaction

 

Spirit AeroSystems Holdings, Inc.
3801 South Oliver
Wichita, Kansas 67210



Dear Sir/Madam:

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between Morgan Stanley &
Co. LLC (“Dealer”) and Spirit AeroSystems Holdings, Inc. (“Issuer”) on the Trade
Date specified below (the “Transaction”).  This confirmation constitutes a
“Confirmation” as referred to in the Agreement specified below.

 

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”)) (the “Equity Definitions”) are incorporated into
this Confirmation.  The Transaction is a Share Forward Transaction for purposes
of the Equity Definitions.  Any reference to a currency shall have the meaning
contained in Section 1.7 of the 2006 ISDA Definitions, as published by ISDA.

 

1.                                      This Confirmation evidences a complete
and binding agreement between Dealer and Issuer as to the terms of the
Transaction to which this Confirmation relates and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.  This
Confirmation shall be subject to an agreement (the “Agreement”) in the form of
the ISDA 2002 Master Agreement as if Dealer and Issuer had executed an agreement
in such form without any Schedule but with the following elections: (i) the
“Cross Default” provisions of Section 5(a)(vi) of the Agreement shall apply to
Dealer, with a “Threshold Amount” of 3% of shareholders’ equity of Dealer’s
ultimate parent as of the Trade Date (provided that (a) the phrase “, or
becoming capable at such time of being declared,” shall be deleted from clause
(1) of such Section 5(a)(vi) of the Agreement, (b) “Specified Indebtedness”
shall have the meaning specified in Section 14 of the Agreement and (c) the
following sentence shall be added to the end of Section 5(a)(vi) of the
Agreement: “Notwithstanding the foregoing, a default under subsection (2) hereof
shall not constitute an Event of Default if (x) the default was caused solely by
error or omission of an administrative or operational nature; (y) funds were
available to enable the relevant party to make the payment when due; and (z) the
payment is made within two Local Business Days of such party’s receipt of
written notice of its failure to pay.”); and (ii) the Termination Currency shall
be USD.

 

The Transaction shall be the only transaction under the Agreement.  If there
exists any ISDA Master Agreement between Dealer and Issuer or any confirmation
or other agreement between Dealer and Issuer pursuant to which an ISDA Master
Agreement is deemed to exist between Dealer and Issuer, then, notwithstanding
anything to the contrary in such ISDA Master Agreement, such confirmation or
agreement or any other agreement to which Dealer and Issuer are parties, the
Transaction shall not be considered a transaction under, or otherwise governed
by, such existing or deemed to be existing ISDA Master Agreement and the
occurrence of any Event of Default or Termination Event

 

--------------------------------------------------------------------------------


 

under the Agreement with respect to either party or the Transaction shall not,
by itself, give rise to any right or obligation under any such other agreement
or deemed agreement.

 

If there is any inconsistency between the Agreement, this Confirmation and the
Equity Definitions, the following will prevail for purposes of the Transaction
in the order of precedence indicated: (i) this Confirmation; (ii) the Equity
Definitions; and (iii) the Agreement.

 

2.             The terms of the particular Transaction to which this
Confirmation relates are as follows:

 

GENERAL TERMS:

 

Trade Date:

 

As specified in Schedule I

 

 

 

Buyer:

 

Issuer

 

 

 

Seller:

 

Dealer

 

 

 

Shares:

 

Class A Common Stock, par value USD 0.01 per share, of Issuer (Ticker: SPR)

 

 

 

Forward Price:

 

A price equal to (A) the greater of (i) the arithmetic mean (not a weighted
average, subject to “Market Disruption Event” below) of the 10b-18 VWAP on each
Calculation Date during the Calculation Period and (ii) the Floor Price minus
(B) the Discount.

 

 

 

Discount:

 

As specified in Schedule I

 

 

 

Floor Price:

 

As specified in Schedule I

 

 

 

10b-18 VWAP:

 

On any Exchange Business Day, a price per Share equal to the volume-weighted
average price of the Rule 10b-18 eligible trades in the Shares for the entirety
of such Exchange Business Day as reported on the Bloomberg screen entitled “SPR
<Equity> AQR SEC” or any successor page (without regard to pre-open or
after-hours trading outside of any regular trading session for such Exchange
Business Day or block trades (as defined in Rule 10b-18(b)(5) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) on such Exchange Business
Day), or, if the price displayed on such screen is unavailable or clearly
erroneous, as determined by the Calculation Agent.

 

 

 

Calculation Period:

 

The period from, and including, the Calculation Period Start Date to, and
including, the relevant Valuation Date.

 

 

 

Calculation Period Start Date:

 

As specified in Schedule I

 

 

 

Calculation Dates:

 

As specified in Schedule I

 

 

 

Initial Shares:

 

As specified in Schedule I

 

2

--------------------------------------------------------------------------------


 

Initial Share Delivery Date:

 

As specified in Schedule I. On the Initial Share Delivery Date, Seller shall
deliver to Buyer a number of Shares equal to the Initial Shares in accordance
with Section 9.4 of the Equity Definitions, with the Initial Share Delivery Date
being deemed to be a “Settlement Date” for purposes of such Section 9.4.

 

 

 

Prepayment:

 

Applicable

 

 

 

Prepayment Amount:

 

As specified in Schedule I

 

 

 

Prepayment Date:

 

As specified in Schedule I

 

 

 

Exchange:

 

New York Stock Exchange

 

 

 

Related Exchange:

 

All Exchanges

 

 

 

Market Disruption Event:

 

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the one
hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be,”
starting in the third line thereof.

 

 

 

 

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

 

 

 

 

Notwithstanding anything to the contrary in the Equity Definitions, if any
scheduled Calculation Date in the Calculation Period or the Buyer Settlement
Valuation Period (each such scheduled Calculation Date, an “Observation Day”) is
a Disrupted Day, the Calculation Agent may elect to take one or more of the
following actions: (i) determine that such Observation Day is a Disrupted Day in
whole, in which case the Calculation Agent shall exclude the 10b-18 VWAP on such
Observation Day in determining the Forward Price or Buyer Settlement Price, as
applicable, (ii) determine that such Observation Day is a Disrupted Day in part,
in which case the Calculation Agent shall (x) determine the 10b-18 VWAP on such
Observation Day based on Rule 10b-18 eligible trades in the Shares on such day
taking into account the nature and duration of the relevant Market Disruption
Event and (y) determine the Forward Price or Buyer Settlement Price, as
applicable, using an appropriately weighted average of 10b-18 VWAPs instead of
an arithmetic mean, and/or (iii) elect to (x) postpone the Scheduled Valuation
Date (in the case of a Disrupted Day during the Calculation Period) or
(y) extend the Buyer Settlement Valuation Period (in the case of a Disrupted Day
during the Buyer Settlement Valuation Period) by up to one Calculation Date for
every Observation Day that is a

 

3

--------------------------------------------------------------------------------


 

 

 

Disrupted Day during the Calculation Period or Buyer Settlement Valuation
Period, as applicable. For the avoidance of doubt, if the Calculation Agent
takes the action described in clause (ii) above, then such Disrupted Day shall
be an Observation Day for purposes of calculating the Forward Price or Buyer
Settlement Price, as applicable.

 

 

 

 

 

Any Exchange Business Day on which, as of the date hereof, the Exchange is
scheduled to close prior to its normal close of trading shall be deemed not to
be an Exchange Business Day. If a closure of the Exchange prior to its normal
close of trading on any Exchange Business Day is scheduled following the date
hereof, then such Exchange Business Day shall be deemed to be a Disrupted Day in
full.

 

 

 

 

 

If a Disrupted Day occurs (or is deemed to occur) on an Observation Day during
the Calculation Period or the Buyer Settlement Valuation Period, as the case may
be, and each of the five immediately following Observation Days is a Disrupted
Day (a “Disruption Event”), then the Calculation Agent, in its good faith and
commercially reasonable discretion, may (x) deem the day such Disruption Event
occurs and each consecutive Observation Day that is a Disrupted Day thereafter
to be an Observation Day that is not a Disrupted Day and determine the 10b-18
VWAP for each such Observation Day using its good faith and commercially
reasonable estimate of the value of the Shares on such day based on the volume,
historical volatility and price of the Shares and such other factors as it deems
appropriate and commercially reasonable to take into account or (y) treat such
Disruption Event as an Additional Termination Event in respect of the
Transaction, with Issuer as the sole Affected Party and the Transaction as the
sole Affected Transaction.

 

 

 

VALUATION:

 

 

 

 

 

Valuation Date(s):

 

The earlier of (i) the Scheduled Valuation Date and (ii) any earlier accelerated
Valuation Date as a result of Dealer’s election in accordance with the
immediately succeeding paragraph.

 

 

 

 

 

Dealer shall have the right, in its discretion, to accelerate the Valuation
Date, for the whole Transaction or only a part thereof, to any Calculation Date
that is on or after the Lock-Out Date and prior to the Scheduled Valuation Date
by notice (each such notice, an “Acceleration Notice”) to Issuer by 9:00 p.m.,
New York City time, on the Calculation Date immediately following the
accelerated Valuation Date (the “Acceleration Date”). Dealer shall specify in
each Acceleration Notice the portion of

 

4

--------------------------------------------------------------------------------


 

 

 

the Prepayment Amount that is subject to acceleration. If the portion of the
Prepayment Amount that is subject to acceleration is less than the full
remaining Prepayment Amount, then the Calculation Agent shall make such
mechanical or administrative adjustments to the terms of the Transaction as
appropriate in order to take into account the occurrence of such Acceleration
Date (including cumulative adjustments to take into account all prior
Acceleration Dates).

 

 

 

Scheduled Valuation Date:

 

As specified in Schedule I, subject to postponement in accordance with “Market
Disruption Event” above.

 

 

 

Lock-Out Date:

 

As specified in Schedule I

 

 

 

SETTLEMENT TERMS:

 

 

 

 

 

Physical Settlement:

 

Applicable. On any Valuation Date (including any Acceleration Date, if
applicable), the Calculation Agent shall calculate the Settlement Amount for the
relevant portion of the Transaction. The “Settlement Amount” for the Transaction
is a number of Shares equal to (a) (i) the Prepayment Amount divided by (ii) the
Forward Price minus (b) the Initial Shares, rounded to the nearest whole number
of Shares.

 

 

 

 

 

If the Settlement Amount is positive, Seller shall deliver to Buyer a number of
Shares equal to the Settlement Amount on the Settlement Date. If the Settlement
Amount is negative, then the Buyer Settlement Provisions in Annex A hereto shall
apply.

 

 

 

Settlement Currency:

 

USD

 

 

 

Settlement Date:

 

The date that falls one Settlement Cycle after the relevant Valuation Date or
Acceleration Date if prior to the Scheduled Valuation Date for the relevant
portion of the Transaction.

 

 

 

Other Applicable Provisions:

 

The last sentence of Section 9.2 and Sections 9.8, 9.9, 9.10, 9.11 (except that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws arising as a result of the fact that Buyer is the issuer of the
Shares) and Section 9.12 of the Equity Definitions will be applicable to the
Transaction.

 

 

 

SHARE ADJUSTMENTS:

 

 

 

 

 

Potential Adjustment Event:

 

In addition to the events described in Section 11.2(e) of the Equity
Definitions, the occurrence of a Disrupted Day (including due to the occurrence
of a Regulatory Disruption) shall constitute a Potential Adjustment Event. In
the case of

 

5

--------------------------------------------------------------------------------


 

 

 

any event described in the preceding sentence, the Calculation Agent may adjust
any relevant terms of the Transaction as the Calculation Agent determines
appropriate to account for the economic effect on the Transaction of such event.

 

 

 

Different Dividend:

 

For any calendar quarter, any dividend or distribution on the Shares with an
ex-dividend date occurring during such calendar quarter (other than any dividend
or distribution of the type described in Section 11.2(e)(i) or
Section 11.2(e)(ii)(A) of the Equity Definitions) (a “Dividend”) the amount or
value of which (as determined by the Calculation Agent), when aggregated with
the amount or value (as determined by the Calculation Agent) of any and all
previous Dividends with ex-dividend dates occurring in the same calendar
quarter, differs from the Ordinary Dividend Amount.

 

 

 

Ordinary Dividend Amount:

 

As specified in Schedule I

 

 

 

Extraordinary Dividend:

 

The per Share cash dividend or distribution, or a portion thereof, declared by
Issuer on the Shares that is classified by the board of directors of Issuer as
an “extraordinary” dividend.

 

 

 

Consequences of Different Dividend:

 

The declaration by the Issuer of any Different Dividend, the ex-dividend date
for which occurs or is scheduled to occur during the Relevant Dividend Period
(as defined below) for the Transaction, shall, at the Calculation Agent’s
election, either (x) constitute an Additional Termination Event in respect of
such Transaction, with Buyer as the sole Affected Party and such Transaction as
the sole Affected Transaction (and any amount payable in respect of such
Additional Termination Event shall be determined without regard to the
difference between actual dividends declared and expected dividends as of the
Trade Date) or (y) result in an adjustment, by the Calculation Agent, to the
Floor Price as the Calculation Agent determines appropriate to account for the
economic effect on the Transaction of such Different Dividend. Any election to
apply clause (x) with respect to a Different Dividend shall be made within ten
(10) Local Business Days of the declaration of such Different Dividend.

 

 

 

Early/Late Ordinary Dividend Payment:

 

If an ex-dividend date for any Dividend that is neither (x) a dividend or
distribution of the type described in Section 11.2(e)(i) or
Section 11.2(e)(ii)(A) of the Equity Definitions nor (y) an Extraordinary
Dividend, occurs during any calendar quarter occurring (in whole or in part)
during the Relevant Dividend Period and such ex-dividend date is not on the
Scheduled Ex-Dividend Date for such calendar quarter, the Calculation Agent
shall make such adjustment to the exercise, settlement, payment or any other
terms of the Transaction as the

 

6

--------------------------------------------------------------------------------


 

 

 

Calculation Agent determines appropriate to account for the economic effect on
the Transaction of such event. For the avoidance of doubt, any such adjustments
shall account for the economic effect on the Transaction of the timing of any
such Dividend.

 

 

 

Scheduled Ex-Dividend Dates:

 

As specified in Schedule I

 

 

 

Relevant Dividend Period:

 

The period from, and including, the Trade Date for the Transaction to, and
including, the last day of the Potential Purchase Period (as defined below).

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment

 

 

 

EXTRAORDINARY EVENTS:

 

 

 

 

 

Consequences of Merger Events:

 

 

 

 

 

Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

Share-for-Other:

 

Cancellation and Payment

 

 

 

Share-for-Combined:

 

Component Adjustment

 

 

 

Tender Offer:

 

Applicable; provided that (x) Section 12.1(d) of the Equity Definitions shall be
amended by replacing “voting shares of the Issuer” in the fourth line thereof
with “Shares”, (y) Section 12.1(e) of the Equity Definitions shall be amended by
replacing “voting shares” in the first line thereof with “Shares” and
(z) Section 12.1(l) of the Equity Definitions shall be amended by replacing
“voting shares” in the fifth line thereof with “Shares”.

 

 

 

Consequences of Tender Offers:

 

 

 

 

 

Share-for-Share:

 

Modified Calculation Agent Adjustment

 

 

 

Share-for-Other:

 

Modified Calculation Agent Adjustment

 

 

 

Share-for-Combined:

 

Modified Calculation Agent Adjustment

 

 

 

New Shares:

 

In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of the New York Stock Exchange,
The NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors)”.

 

 

 

Composition of Combined Consideration:

 

Not Applicable

 

 

 

Nationalization, Insolvency or Delisting:

 

Cancellation and Payment; provided that, in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall constitute a Delisting
if the Exchange is located in the

 

7

--------------------------------------------------------------------------------


 

 

 

United States and the Shares are not immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall thereafter be deemed to be the
Exchange.

 

 

 

ADDITIONAL DISRUPTION EVENTS:

 

 

 

 

 

Change in Law:

 

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or announcement or statement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Position” and (iii) adding the words “,
or holding, acquiring or disposing of Shares or any Hedge Position relating to,”
after the word “under” in clause (Y) thereof; provided further that (i) any
determination as to whether (A) the adoption of or any change in any applicable
law or regulation (including, for the avoidance of doubt and without limitation,
(x) any tax law or (y) adoption or promulgation of new regulations authorized or
mandated by existing statute) or (B) the promulgation of or any change in the
interpretation by any court, tribunal or regulatory authority with competent
jurisdiction of any applicable law or regulation (including any action taken by
a taxing authority), in each case, constitutes a “Change in Law” shall be made
without regard to Section 739 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 or any similar legal certainty provision in any
legislation enacted, or rule or regulation promulgated, on or after the Trade
Date, and (ii) Section 12.9(a)(ii) of the Equity Definitions is hereby amended
by replacing the parenthetical beginning after the word “regulation” in the
second line thereof with the words “(including, for the avoidance of doubt and
without limitation, (x) any tax law or (y) adoption or promulgation of new
regulations authorized or mandated by existing statute)”. Notwithstanding
anything to the contrary in the Equity Definitions, a Change in Law described in
clause (Y) of Section 12.9(a)(ii) of the Equity Definitions shall not constitute
a Change in Law and instead shall constitute an Increased Cost of Hedging as
described in Section 12.9(a)(vi) of the Equity Definitions.

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Insolvency Filing:

 

Applicable

 

8

--------------------------------------------------------------------------------


 

Hedging Disruption:

 

Applicable; provided that any Hedging Disruption that would occur solely due to
the deterioration of the creditworthiness of the Hedging Party relative to other
comparable financial institutions shall not be deemed a Hedging Disruption.

 

 

 

Increased Cost of Hedging:

 

Applicable

 

 

 

Loss of Stock Borrow:

 

Applicable

 

 

 

Maximum Stock Loan Rate:

 

As specified in Schedule I

 

 

 

Increased Cost of Stock Borrow:

 

Applicable; provided that any Increased Cost of Stock Borrow that would occur
solely due to the deterioration of the creditworthiness of the Hedging Party
relative to other comparable financial institutions shall not be deemed an
Increased Cost of Stock Borrow.

 

 

 

Initial Stock Loan Rate:

 

As specified in Schedule I

 

 

 

Determining Party:

 

For all applicable events, Dealer. When making any determination or calculation
as “Determining Party,” Dealer shall be bound by the same obligations relating
to required acts of the Calculation Agent as set forth in Section 1.40 of the
Equity Definitions and this Confirmation as if the Determining Party were the
Calculation Agent.

 

 

 

Hedging Party:

 

For all applicable events, Dealer. When making any determination or calculation
as “Hedging Party,” Dealer shall be bound by the same obligations relating to
required acts of the Calculation Agent as set forth in Section 1.40 of the
Equity Definitions and this Confirmation as if the Hedging Party were the
Calculation Agent.

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgments

 

 

Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgments:

 

Applicable

 

 

 

Hedging Adjustments:

 

Whenever the Calculation Agent is called upon to make a determination,
calculation or adjustment pursuant to the terms of this Confirmation or the
Equity Definitions to take into account the effect of an event, the Calculation
Agent shall make such determination, calculation or adjustment by reference to
the effect of such event on Dealer with the Calculation Agent assuming that
Dealer maintains a commercially reasonable Hedge Position in respect of the
Transaction.

 

 

 

3.                                      Calculation Agent:

 

Dealer; provided that following the occurrence of an Event of Default pursuant
to Section 5(a)(vii) of the Agreement with

 

9

--------------------------------------------------------------------------------


 

 

 

respect to which Dealer is the Defaulting Party, Issuer may appoint a
third-party independent, nationally recognized dealer in over-the-counter
corporate equity derivatives to act as Calculation Agent. For the avoidance of
doubt, all calculations and determinations of the Calculation Agent shall be
made in good faith and in a commercially reasonable manner. Following any
determination or calculation by the Calculation Agent hereunder, upon a written
request by Issuer, the Calculation Agent shall promptly (but in any event no
later than five (5) Exchange Business Days following Dealer’s receipt of such
written request) provide to Issuer by e-mail to the e-mail address provided by
Issuer in such written request a report (in a commonly used file format for the
storage and manipulation of financial data) displaying in reasonable detail the
basis for such determination or calculation, as the case may be, it being
understood and agreed that the Calculation Agent shall not be obligated to
disclose any proprietary or confidential models or any other confidential or
proprietary information, in each case, used by it for such determination or
calculation.

 

4.                                      Account Details and Notices:

 

(a)                     Account for delivery of Shares to Issuer:

 

To be provided separately.

 

(b)                     Account for payments to Issuer:

 

To be provided separately.

 

(c)                      Account for payments to Dealer:

 

Citibank, NY

ABA #: 021000089

Morgan Stanley & Co.

Account #: 38890774

SPIRIT AEROSYSTEMS HOLDINGS INC.

# 023-05334

 

(d)                     Account for delivery of Shares to Dealer:

 

To be provided separately.

 

(e)                      For purposes of this Confirmation:

 

(i)             Address for notices or communications to Issuer:

 

Spirit AeroSystems Holdings, Inc.

3801 South Oliver

Wichita, Kansas 67210

Attention: Rhonda Harkins

 

10

--------------------------------------------------------------------------------


 

Telephone: [*]

Email: [*]

 

--------------------------------------------------------------------------------

*This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

 

(ii)          Address for notices or communications to Dealer:

 

Morgan Stanley & Co. LLC
1585 Broadway
New York, NY 10036-8293
Attention: Joel Carter
Email: Joel.Carter@morganstanley.com

 

With a copy to:

 

Morgan Stanley & Co. LLC
1585 Broadway
New York, NY 10036-8293
Attention: Steven Seltzer
Email: Steven.Seltzer1@morganstanley.com

 

5.                                      Amendments to the Equity Definitions.

 

(a)                                 Section 11.2(a) of the Equity Definitions is
hereby amended by deleting the words “a diluting or concentrative effect on the
theoretical value of the relevant Shares” and replacing them with the words “an
economic effect on the Shares or the relevant Transaction”.

 

(b)                                 The first sentence of Section 11.2(c) of the
Equity Definitions, prior to clause (A) thereof, is hereby amended to read as
follows: ‘(c) If “Calculation Agent Adjustment” is specified as the Method of
Adjustment in the related Confirmation of a Share Option Transaction or Share
Forward Transaction, then, following the announcement or occurrence of any
Potential Adjustment Event, the Calculation Agent will determine whether such
Potential Adjustment Event has an economic effect on the Transaction and, if so,
will (i) make appropriate adjustment(s), if any, to any one or more of:’ and the
portion of such sentence immediately preceding clause (ii) thereof is hereby
amended by deleting the words “diluting or concentrative” and the words
“(provided that no adjustments will be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Share)” and replacing such latter phrase with the words “(including
adjustments to account for changes in volatility, expected dividends, stock loan
rate or liquidity relevant to the Shares)”.

 

(c)                                  Section 11.2(e)(vii) of the Equity
Definitions is hereby amended by deleting the words “any other event that may
have a diluting or concentrative effect on the theoretical value of the relevant
Shares” and replacing them with the words “any other event related to the
Issuer, the Shares or the Transaction that has a material economic effect on the
Shares or the relevant Transaction”.

 

(d)                                 Section 12.6(c)(ii) of the Equity
Definitions is hereby amended by replacing the words “the Transaction will be
cancelled,” in the first line with the words “Dealer will have the right to
cancel the Transaction,”.

 

(e)                                  Section 12.9(b)(iv) of the Equity
Definitions is hereby amended by (A) deleting (1) subsection (A) in its
entirety, (2) the phrase “or (B)” following subsection (A) and (3) the phrase
“in each case” in subsection

 

11

--------------------------------------------------------------------------------


 

(B); and (B) replacing the phrase “neither the Non-Hedging Party nor the Lending
Party lends Shares” with the phrase “such Lending Party does not lend Shares” in
the penultimate sentence.

 

(f)                                   Section 12.9(b)(v) of the Equity
Definitions is hereby amended by (A) adding the phrase “; provided that the
Non-Hedging Party may not elect to terminate the Transaction unless the
Non-Hedging Party represents and warrants to the Hedging Party in writing on the
date it notifies the Hedging Party of such election that, as of such date, the
Non-Hedging Party is not aware of any material nonpublic information regarding
Issuer or the Shares and is making such election in good faith and not as part
of a plan or scheme to evade compliance with the federal securities laws”
immediately prior to the period at the end of subsection (C); and (B) deleting
clause (X) in the final sentence.

 

(g)                                  Section 12.9(b)(vi) of the Equity
Definitions is hereby amended by adding the phrase “; provided that the
Non-Hedging Party may not elect to terminate the Transaction unless the
Non-Hedging Party represents and warrants to the Hedging Party in writing on the
date it notifies the Hedging Party of such election that, as of such date, the
Non-Hedging Party is not aware of any material nonpublic information regarding
Issuer or the Shares and is making such election in good faith and not as part
of a plan or scheme to evade compliance with the federal securities laws”
immediately prior to the period at the end of subsection (C).

 

6.                                      Alternative Termination Settlement.

 

In the event that (a) an Early Termination Date (whether as a result of an Event
of Default or a Termination Event) occurs or is designated with respect to the
Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) a Merger Event or Tender
Offer that is within Issuer’s control, or (iii) an Event of Default in which
Issuer is the Defaulting Party or a Termination Event in which Issuer is the
Affected Party other than an Event of Default of the type described in
Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a Termination
Event of the type described in Section 5(b) of the Agreement, in each case, that
resulted from an event or events outside Issuer’s control), if either party
would owe any amount to the other party pursuant to Section 6(d)(ii) of the
Agreement or any Cancellation Amount pursuant to Article 12 of the Equity
Definitions (any such amount, a “Payment Amount”), then such payment shall be
paid as set forth under the Agreement or Equity Definitions, as the case may be,
unless Issuer makes an election to the contrary no later than the Early
Termination Date or the date on which such Transaction is terminated or
cancelled (which election by Issuer shall be deemed to be a representation to
Dealer that, as of the date of such election, Issuer is not in possession or
otherwise aware of any material nonpublic information regarding Issuer or the
Shares), in which case Issuer or Dealer, as the case may be, shall deliver to
the other party a number of Shares (or a number of units, each comprising the
number or amount of the securities or property that a hypothetical holder of one
Share would receive in the case of a Nationalization, Insolvency or Merger
Event, as the case may be (each such unit, an “Alternative Delivery Unit”)),
with a value equal to the Payment Amount, as determined by the Calculation
Agent.  In determining the number of Shares (or Alternative Delivery Units)
required to be delivered under this provision, the Calculation Agent may take
into account a number of factors, including, without limitation, the market
price of the Shares (or Alternative Delivery Units) on the Early Termination
Date or the date of early cancellation or termination, as the case may be. 
Additionally, if such delivery is made by Dealer, the Calculation Agent shall
take into account the prices at which Dealer purchases Shares (or Alternative
Delivery Units) to fulfill its delivery obligations under this Section 6;
provided that the parties hereby agree that such purchases shall be made solely
on Calculation Dates; provided further that in determining the composition of
any Alternative Delivery Unit, if the relevant Merger Event involves a choice of
consideration to be received by holders, such holder shall be deemed to have
elected to receive the maximum possible amount of cash. If delivery of Shares or
Alternative Delivery Units, as the case may be, pursuant to this

 

12

--------------------------------------------------------------------------------


 

Section 6 is to be made by Issuer, paragraphs 2 through 8 of Annex A hereto
shall apply as if (A) such delivery were a settlement of the Transaction to
which Net Share Settlement applied, (B) the Buyer Cash Settlement Payment Date
were the Early Termination Date or the date of early cancellation or
termination, as the case may be, and (C) the Forward Cash Settlement Amount were
equal to (x) zero minus (y) the Payment Amount owed by Issuer.

 

7.                                      Special Provisions for Acquisition
Transaction Announcements.

 

(a)                                 If an Acquisition Transaction Announcement
occurs on or prior to the final Valuation Date, then the Calculation Agent shall
make such adjustments to the exercise, settlement, payment or any other terms of
the Transaction as the Calculation Agent determines appropriate (including,
without limitation and for the avoidance of doubt, adjustments that would allow
the Settlement Amount to be less than zero), at such time or at multiple times
as the Calculation Agent determines appropriate, to account for the economic
effect on the Transaction of such event (which adjustments shall be limited to
adjustments to account for changes in prices of the Shares, value of any
commercially reasonable Hedge Positions, volatility, interest rates, stock loan
rate, liquidity and/or any other commercially reasonable option pricing inputs
relevant to the Shares or such Transaction). If an Acquisition Transaction
Announcement occurs after the Trade Date but prior to the Lock-Out Date, the
Lock-Out Date shall be deemed to be the date of such Acquisition Transaction
Announcement.

 

(b)         “Acquisition Transaction Announcement” means (i) the announcement of
an Acquisition Transaction, (ii) an announcement that Issuer or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that may include, an Acquisition
Transaction, (iv) any other announcement that in the judgment of the Calculation
Agent is reasonably likely to result in an Acquisition Transaction (it being
understood and agreed that in determining whether such announcement is
reasonably likely to result in an Acquisition Transaction, the Calculation Agent
may take into consideration the effect of such announcement on the Shares and/or
options relating to the Shares) or (v) any announcement subsequent to an
Acquisition Transaction Announcement relating to a material amendment,
extension, withdrawal or other change to the subject matter of a prior
Acquisition Transaction Announcement. For the avoidance of doubt, the term
“announcement” as used in the definition of Acquisition Transaction Announcement
refers to any public statement and/or any announcement related to an Acquisition
Transaction, whether made by Issuer or a third party.

 

(c)                                  “Acquisition Transaction” means (i) any
Merger Event (for purposes of this definition, the definition of Merger Event
shall be read with the references therein to “100%” being replaced by “15%” and
to “50%” by “75%” and without reference to the clause beginning immediately
following the definition of Reverse Merger therein to the end of such
definition), Tender Offer or Merger Transaction (as defined below) or any other
transaction involving the merger of Issuer with or into any third party,
(ii) the sale or transfer of all or substantially all of the assets or
liabilities of Issuer, (iii) a recapitalization, reclassification, binding share
exchange or other similar transaction, (iv) any acquisition, lease, exchange,
transfer, disposition (including by way of spin-off or distribution) of assets
or liabilities (including any capital stock or other ownership interests in
subsidiaries) or other similar event by Issuer or any of its subsidiaries where
the aggregate consideration transferable or receivable by or to Issuer or its
subsidiaries exceeds 15% of the market capitalization of Issuer and (v) any
transaction with respect to which Issuer or its board of directors has a legal
obligation to make a recommendation to its shareholders in respect of such
transaction (whether pursuant to Rule 14e-2 under the Exchange Act or
otherwise).

 

13

--------------------------------------------------------------------------------


 

8.                                      Dealer Adjustments.

 

In the event that Dealer reasonably determines, based on the advice of counsel,
that it is appropriate with regard to any legal, regulatory or self-regulatory
requirements or related policies and procedures, whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer, and including, without limitation, Rule 10b-18, Rule 10b-5,
Regulations 13D-G and Regulations 14D-E, each under the Exchange Act (but
provided that any such policies and procedures are related to legal, regulatory
or self-regulatory issues and are generally applicable hereunder and in similar
situations and applied to the Transaction in a non-discriminatory manner), for
Dealer to refrain from purchasing Shares or engaging in other market activity or
to purchase fewer than the number of Shares or to engage in fewer or smaller
other market transactions than Dealer would otherwise purchase or engage in in
order to maintain, establish or unwind a commercially reasonable hedge position
(such determination, a “Regulatory Disruption”) on any Calculation Date(s) on or
prior to the conclusion of the Potential Purchase Period, then Dealer may, in
its discretion, elect that a Market Disruption Event shall be deemed to have
occurred and will be continuing on any such Calculation Date(s) and each such
Calculation Date shall be a Disrupted Day (subject to “Market Disruption Event”
above).

 

9.                                      Covenants.

 

Issuer covenants and agrees that:

 

(a)                                 Until the end of the Potential Purchase
Period (as defined below), neither it nor any of its affiliated purchasers (as
defined in Rule 10b-18 under the Exchange Act, “Rule 10b-18”) shall directly or
indirectly (which shall be deemed to include the writing or purchase of any
cash-settled or other derivative transaction which references Shares or
structured Share repurchase or other derivative with a hedging period,
calculation period or settlement valuation period or similar period that
overlaps with the Transaction) purchase, offer to purchase, place any bid or
limit order relating to a purchase of or commence any tender offer relating to
Shares (or any security convertible into or exchangeable or exercisable for
Shares) without the prior written approval of Dealer, except pursuant to any
Other Specified Repurchase Agreement (as defined below), or take any other
action that would cause the purchase by Dealer of any Shares in connection with
this Confirmation not to qualify for the safe harbor provided in Rule 10b-18
under the Exchange Act (assuming for the purposes of this paragraph that such
safe harbor were otherwise available for such purchases).  “Potential Purchase
Period” means the period from, and including, the Trade Date to, and including,
the latest of (i) the last day of any Buyer Settlement Valuation Period,
(ii) the earlier of (A) the date five Calculation Dates immediately following
the last day of the Calculation Period and (B) the Scheduled Valuation Date and
(iii) if an Early Termination Date occurs or the Transaction is cancelled
pursuant to Article 12 of the Equity Definitions, a date determined by Dealer in
its commercially reasonable discretion and communicated to Issuer no later than
the Exchange Business Day immediately following such date (or, in the absence of
such communication, the date that is five Calculation Dates immediately
following such date). “Other Specified Repurchase Agreement” means any other
fixed dollar accelerated share repurchase transaction entered into on the Trade
Date that is intended to comply with the requirements of Rule 10b5-1(c) under
the Exchange Act and with calculation dates (however defined) that do not
overlap with the Calculation Dates hereunder.

 

(b)                                 It will comply with all laws, rules and
regulations applicable to it (including, without limitation, the Securities Act
of 1933, as amended (the “Securities Act”) and the Exchange Act) in connection
with the transactions contemplated by this Confirmation.

 

(c)                                  Without limiting the generality of
Section 13.1 of the Equity Definitions, it is not relying, and has not relied,
upon Dealer or any of its representatives or advisors with respect to the legal,
accounting, tax or

 

14

--------------------------------------------------------------------------------


 

other implications of this Confirmation and that it has conducted its own
analyses of the legal, accounting, tax and other implications of this
Confirmation, and that Dealer and its affiliates may from time to time effect
transactions for their own account or the account of customers and hold
positions in securities or options on securities of Issuer and that Dealer and
its affiliates may continue to conduct such transactions during the term of this
Confirmation.  Without limiting the generality of the foregoing, Issuer
acknowledges that Dealer is not making any representations or warranties or
taking any position or expressing any view with respect to the treatment of the
Transaction under any accounting standards including ASC Topic 260, Earnings Per
Share, ASC Topic 815, Derivatives and Hedging, or ASC Topic 480, Distinguishing
Liabilities from Equity and ASC 815-40, Derivatives and Hedging — Contracts in
Entity’s Own Equity (or any successor issue statements) or under FASB’s
Liabilities & Equity Project.

 

(d)                                 Neither it nor any affiliates shall take any
action that would cause a restricted period (as defined in Regulation M under
the Exchange Act (“Regulation M”)) to be applicable to any purchases of Shares,
or of any security for which Shares are a reference security (as defined in
Regulation M), by Issuer or any affiliated purchasers (as defined in Regulation
M) of Issuer during the Potential Purchase Period.

 

(e)                                  It will not during the term of the
Transaction make, or, to the extent within its control, permit to be made, any
public announcement (as defined in Rule 165(f) under the Securities Act) of any
Merger Transaction or potential Merger Transaction unless such public
announcement is made prior to the open or after the close of the regular trading
session on the Exchange for the Shares.  “Merger Transaction” means any merger,
acquisition or similar transaction involving a recapitalization of Issuer as
contemplated by Rule 10b-18(a)(13)(iv) under the Exchange Act.  Issuer
acknowledges that any such public announcement may trigger the provision set
forth in Section 8 above.

 

(f)                                   Promptly following the announcement of a
Merger Transaction (but in any event not later than 7:00 a.m., New York City
time, on the day following such announcement (or, if such announcement is made
prior to the open of the regular trading session on the Exchange for the Shares
on a Scheduled Trading Day, not later than such open of the regular trading
session)), Issuer shall provide Dealer with written notice, which notice shall
specify (i) the nature of such announcement; (ii) Issuer’s average daily
“Rule 10b-18 purchases” as defined in Rule 10b-18 during the three full calendar
months immediately preceding such announcement and (iii) the number of Shares
purchased pursuant to the block purchase proviso in Rule 10b-18(b)(4) under the
Exchange Act for the three full calendar months preceding the date of such
announcement.  Such written notice shall be deemed to be a certification by
Issuer to Dealer that such information is true and correct.  Issuer understands
that Dealer will use this information in calculating the trading volume for
purposes of Rule 10b-18.  In addition, Issuer shall promptly provide written
notice to Dealer of the occurrence of the completion of such transaction or the
completion of the vote by target shareholders related to such transaction. 
Issuer acknowledges that its delivery of such notices must comply with the
standards set forth in Section 10(c) below.

 

(g)                                  Any Shares or Alternative Delivery Units
delivered to Dealer may be transferred by and among Dealer and its affiliates
and Issuer shall effect such transfer without any further action by Dealer.

 

10.                               Representations, Warranties, Acknowledgments,
and Agreements.

 

(a)                                 Issuer hereby represents and warrants to
Dealer on the date hereof and on and as of the Initial Share Delivery Date that:

 

(i)                                     None of Issuer and its officers and
directors is aware of any material nonpublic information regarding Issuer or the
Shares, and is entering into the Transaction in good faith and not as part of a
plan or scheme to evade the prohibitions of federal securities laws, including,
without limitation,

 

15

--------------------------------------------------------------------------------


 

Rule 10b-5 under the Exchange Act and (B) Issuer agrees not to alter or deviate
from the terms of this Confirmation or enter into or alter a corresponding or
hedging transaction or position with respect to the Shares (including, without
limitation, with respect to any securities convertible or exchangeable into the
Shares) during the term of this Confirmation. For the avoidance of doubt, the
parties hereto acknowledge that the entry into any Other Specified Repurchase
Agreement shall not fall within the ambit of the previous sentence.  Without
limiting the generality of the foregoing, all reports and other documents filed
by Issuer with the Securities and Exchange Commission pursuant to the Exchange
Act when considered as a whole (with the more recent such reports and documents
deemed to amend inconsistent statements contained in any earlier such reports
and documents) do not contain any untrue statement of a material fact or any
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the light of the circumstances in which they were
made, not misleading.

 

(ii)                                  The transactions contemplated by this
Confirmation have been authorized under Issuer’s publicly announced program to
repurchase Shares prior to the Trade Date.

 

(iii)                               Issuer is not entering into the Transaction
or making any election hereunder to facilitate a distribution of the Shares (or
any security convertible into or exchangeable for Shares) or in connection with
a future issuance of securities.

 

(iv)                              Issuer is not entering into the Transaction or
making any election hereunder to create actual or apparent trading activity in
the Shares (or any security convertible into or exchangeable for Shares) or to
raise or depress the price of the Shares (or any security convertible into or
exchangeable for Shares) in violation of the federal securities laws.

 

(v)                                 There have been no purchases of Shares in
Rule 10b-18 purchases of blocks pursuant to the once-a-week block exception
contained in Rule 10b-18(b)(4) by or for Issuer or any of its affiliated
purchasers during each of the four calendar weeks preceding the Trade Date and
during the calendar week in which the Trade Date occurs (“Rule 10b-18 purchase”,
“blocks” and “affiliated purchaser” each as defined in Rule 10b-18).

 

(vi)                              Issuer is, as of the date hereof and the
Prepayment Date, and after giving effect to the Transaction will be, Solvent. 
As used in this paragraph, the term “Solvent” means, with respect to a
particular date, that on such date (A) the present fair market value (or present
fair saleable value) of the assets of Issuer is not less than the total amount
required to pay the liabilities of Issuer on its total existing debts and
liabilities (including contingent liabilities) as they become absolute and
matured, (B) Issuer is able to realize upon its assets and pay its debts and
other liabilities, contingent obligations and commitments as they mature and
become due in the normal course of business, (C) assuming consummation of the
transactions as contemplated by this Confirmation, Issuer is not incurring debts
or liabilities beyond its ability to pay as such debts and liabilities mature,
(D) Issuer is not engaged in any business or transaction, and does not propose
to engage in any business or transaction, for which its property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which Issuer is engaged, (E) Issuer is
not a defendant in any civil action that could reasonably be expected to result
in a judgment that Issuer is or would become unable to satisfy, (F) Issuer is
not “insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and (G) Issuer would be able to purchase Shares with an aggregate purchase price
equal to the Prepayment Amount in compliance with the corporate laws of the
jurisdiction of its incorporation.

 

16

--------------------------------------------------------------------------------


 

(vii)                           Issuer is not, and after giving effect to the
transactions contemplated hereby will not be, required to register as an
“investment company,” as such term is defined in the Investment Company Act of
1940, as amended.

 

(viii)                        No state or local (including non-U.S.
jurisdictions) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares.

 

(ix)                              Issuer (A) is capable of evaluating investment
risks independently, both in general and with regard to all transactions and
investment strategies involving a security or securities; (B) will exercise
independent judgment in evaluating the recommendations of any broker-dealer or
its associated persons, unless it has otherwise notified the broker-dealer in
writing; and (C) has total assets of at least USD 50,000,000 as of the date
hereof. Issuer will notify Dealer if any of the statements in the preceding
sentence ceases to be true.

 

(b)                                 Issuer acknowledges and agrees that the
Initial Shares may be sold short to Issuer. Issuer further acknowledges and
agrees that Dealer may purchase Shares in connection with the Transaction, which
Shares may be used to cover all or a portion of such short sale or may be
delivered to Issuer.  Such purchases and any other market activity by Dealer
will be conducted independently of Issuer by Dealer as principal for its own
account.  All of the actions to be taken by Dealer in connection with the
Transaction shall be taken by Dealer independently and without any advance or
subsequent consultation with Issuer.

 

(c)                                  It is the intent of the parties that the
Transaction comply with the requirements of Rule 10b5-1(c)(1)(i)(A) and (B) of
the Exchange Act, and the parties agree that this Confirmation shall be
interpreted to comply with the requirements of Rule 10b5-1(c) under the Exchange
Act, and Issuer shall not take any action that results in the Transaction not so
complying with such requirements.  Without limiting the generality of the
preceding sentence, Issuer acknowledges and agrees that (A) Issuer does not
have, and shall not attempt to exercise, any influence over how, when or whether
Dealer effects any market transactions in connection with the Transaction and
(B) neither Issuer nor its officers or employees shall, directly or indirectly,
communicate any information regarding Issuer or the Shares to any employee of
Dealer or its affiliates, other than employees identified by Dealer to Issuer in
writing as employees not responsible for executing market transactions in
connection with the Transaction.  Issuer also acknowledges and agrees that any
amendment, modification, waiver or termination of this Confirmation must be
effected in accordance with the requirements for the amendment or termination of
a “plan” as defined in Rule 10b5-1(c) under the Exchange Act.  Without limiting
the generality of the foregoing, any such amendment, modification, waiver or
termination shall be made in good faith and not as part of a plan or scheme to
evade the prohibitions of Rule 10b-5 under the Exchange Act, and no such
amendment, modification, waiver or termination shall be made at any time at
which Issuer or any officer or director of Issuer is aware of any material
nonpublic information regarding Issuer or the Shares.

 

(d)                                 Dealer covenants and agrees to use
commercially reasonable efforts, during the Calculation Period and any Buyer
Settlement Valuation Period for the Transaction, to make all purchases of Shares
in connection with the Transaction in a manner that would comply with the
limitations set forth in clauses (b)(2), (b)(3), (b)(4) and (c) of Rule 10b-18,
as if such rule were applicable to such purchases and taking into account any
applicable Securities and Exchange Commission no-action letters as appropriate,
and subject to any delays between the execution and reporting of a trade of the
Shares on the Exchange and other circumstances beyond Dealer’s control; provided
that, during the Calculation Period, the foregoing

 

17

--------------------------------------------------------------------------------


 

agreement shall not apply to purchases made to dynamically hedge for Dealer’s
own account or the account of its affiliate(s) the optionality arising under the
Transaction (including, for the avoidance of doubt, timing optionality).

 

(e)                                  Each of Issuer and Dealer represents and
warrants to the other that it is an “eligible contract participant” as defined
in Section 1a(18) of the U.S. Commodity Exchange Act, as amended.

 

(f)                                   Each of Issuer and Dealer acknowledges
that the offer and sale of the Transaction is intended to be exempt from
registration under the Securities Act by virtue of Section 4(a)(2) thereof. 
Accordingly, each party represents and warrants to the other party that (i) it
has the financial ability to bear the economic risk of its investment in the
Transaction and is able to bear a total loss of its investment, (ii) it is an
“accredited investor” as that term is defined in Regulation D under the
Securities Act, (iii) it is entering into the Transaction for its own account
and without a view to the distribution or resale thereof and (iv) the
assignment, transfer or other disposition of the Transaction has not been and
will not be registered under the Securities Act and is restricted under this
Confirmation, the Securities Act and state securities laws.

 

11.                               Acknowledgements of Issuer Regarding Hedging
and Market Activity.

 

Issuer agrees, understands and acknowledges that:

 

(a)                                 During the term of the Transaction, Dealer
and its affiliates may buy or sell Shares or other securities or buy or sell
options or futures contracts or enter into swaps or other derivative
transactions in order to establish, maintain, adjust or unwind its Hedge
Position with respect to the Transaction.

 

(b)                                 Dealer and its affiliates also may be active
in the market for the Shares or options, futures contracts, swaps or other
derivative transactions relating to the Shares other than in connection with
hedging activities in relation to the Transaction, including acting as agent or
as principal and for its own account or on behalf of customers.

 

(c)                                  Dealer shall make its own determination as
to whether, when and in what manner any hedging or market activities in Issuer’s
securities or other securities or transactions shall be conducted and shall do
so in a manner that it deems appropriate to hedge its price and market risk with
respect to the Transaction.

 

(d)                                 Any such market activities of Dealer and its
affiliates may affect the market price and volatility of the Shares, including
the 10b-18 VWAP, the Forward Price, and the Buyer Settlement Price, each in a
manner that may be adverse to Issuer.

 

(e)                                  The Transaction is a derivatives
transaction in which it has granted Dealer an option; Dealer may purchase shares
for its own account at an average price that may be greater than, or less than,
the price paid by Issuer under the terms of the Transaction.

 

12.                               [Reserved].

 

13.                               Other Provisions.

 

(a)                                 Issuer agrees and acknowledges that Dealer
is a “financial institution,” “financial participant” and “swap participant”
within the meaning of Sections 101(22), 101(22A) and 101(53C) of the Bankruptcy
Code.  The parties hereto further agree and acknowledge that it is the intent of
the parties that (A) this Confirmation is a “securities contract,” as such term
is defined in Section 741(7) of the Bankruptcy Code, with respect to which each
payment and delivery hereunder or in connection herewith is a

 

18

--------------------------------------------------------------------------------


 

“termination value,” “payment amount” or “other transfer obligation” within the
meaning of Section 362(b) of the Bankruptcy Code and a “settlement payment,”
within the meaning of Section 546(e) of the Bankruptcy Code, (B) this
Confirmation is a “swap agreement,” as such term is defined in Section 101(53B)
of the Bankruptcy Code, with respect to which each payment and delivery
hereunder or in connection herewith is a “transfer” within the meaning of
Section 546(g) of the Bankruptcy Code, and a “forward contract” as defined in
Section 101(25) of the Bankruptcy Code, (C) the rights given to Dealer under
this Confirmation and under the Agreement upon the occurrence of an Event of
Default or Termination Event with respect Issuer or any Extraordinary Event that
results in the termination or cancellation of the Transaction, in each case,
constitute “contractual rights” to cause the liquidation, termination or
acceleration of or in connection with a “securities contract” and a “swap
agreement” and (D) Dealer is entitled to the protections afforded by, among
other sections, Sections 362(b)(6), 362(b)(17), 362(b)(27), 362(o), 546(e),
546(g), 546(j), 548(d)(2), 555, 556, 560, and 561 of the Bankruptcy Code.

 

(b)                                 Dealer acknowledges and agrees that,
notwithstanding anything to the contrary in the Agreement or this Confirmation,
this Confirmation is not intended to convey to Dealer rights against Issuer with
respect to the Transaction that are senior to the claims of common stockholders
of Issuer in any United States bankruptcy proceedings of Issuer; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Issuer of its obligations and agreements
with respect to the Transaction; provided further that nothing herein shall
limit or shall be deemed to limit Dealer’s rights in respect of any transactions
other than this Transaction.

 

(c)                                  Notwithstanding any provision of this
Confirmation or any other agreement between the parties to the contrary, neither
the obligations of Issuer nor the obligations of Dealer hereunder are secured by
any collateral, security interest, pledge or lien.

 

(d)                                 Each party waives any and all rights it may
have to set off obligations arising under the Agreement and the Transaction
against other obligations between the parties, whether arising under any other
agreement, applicable law or otherwise.

 

(e)                                  Notwithstanding anything to the contrary
herein, Dealer may, other than with respect to the Initial Share Delivery Date,
by prior notice to Issuer, satisfy its obligation to deliver any Shares or other
securities on any date due (an “Original Delivery Date”) by making separate
deliveries of Shares or such securities, as the case may be, at more than one
time on or prior to such Original Delivery Date, so long as the aggregate number
of Shares and other securities so delivered on or prior to such Original
Delivery Date is equal to the number required to be delivered on such Original
Delivery Date.  Any Shares delivered pursuant to this provision shall be
included in the calculation of the Settlement Amount.

 

(f)                                   It shall constitute an Additional
Termination Event with respect to which the Transaction is the sole Affected
Transaction and Issuer is the sole Affected Party if, at any time on or prior to
the final Valuation Date, the price per Share on the Exchange, as determined by
the Calculation Agent, is at or below the Threshold Price (as specified in
Schedule I).

 

(g)                                  For the avoidance of doubt, nothing in this
Confirmation shall be interpreted as requiring Issuer to deliver cash in respect
of the settlement of the Transaction following payment by Issuer of the
Prepayment Amount, except in circumstances where the required cash settlement
thereof is permitted for classification of the contract as equity by ASC 815-40,
Derivatives and Hedging — Contracts in Entity’s Own Equity, as in effect on the
Trade Date (including, without limitation, where Issuer so elects to deliver
cash or fails timely to elect to deliver Shares or Alternative Delivery Units in
respect of the settlement of the Transaction or in those circumstances in which
holders of the Shares would also receive cash).

 

19

--------------------------------------------------------------------------------


 

14.                               Maximum Number of Shares.

 

Notwithstanding anything to the contrary in this Confirmation, in no event shall
Dealer be required to deliver any Shares, or any Shares or other securities
comprising Alternative Delivery Units, in excess of the Maximum Number of Shares
(as specified in Schedule I).

 

15.                               Calculations and Payments upon Early
Termination.

 

The parties acknowledge and agree that in calculating (a) the Close-Out Amount
pursuant to Section 6 of the Agreement and (b) the amount due upon cancellation
or termination of the Transaction (whether in whole or in part) pursuant to
Article 12 of the Equity Definitions as a result of an Extraordinary Event,
Dealer may (but need not) determine such amount based on expected losses
assuming a commercially reasonable (including without limitation with regard to
reasonable legal and regulatory guidelines and taking into account the existence
of any Other Specified Repurchase Agreement) risk bid were used to determine
loss to avoid awaiting the delay associated with closing out any hedge or
related trading position in a commercially reasonable manner prior to or
promptly following the designation of an Early Termination Date. Notwithstanding
anything to the contrary herein or in Section 6(d)(ii) of the Agreement or in
the Equity Definitions, all amounts calculated as being due in respect of an
Early Termination Date under Section 6(e) of the Agreement or other termination
or cancellation of the Transaction will be payable on the day that notice of the
amount payable is effective; provided that if Issuer elects to receive Shares or
Alternative Delivery Units in accordance with Section 6, such Shares or
Alternative Delivery Units shall be delivered on a date selected by Dealer as
promptly as practicable.

 

16.                               Transfer and Assignment.

 

Dealer may transfer or assign its rights and obligations hereunder and under the
Agreement, in whole or in part, to any of its affiliates of equivalent credit
quality (or whose obligations are guaranteed by an entity of equivalent credit
quality) without the consent of Issuer.

 

17.                               Dealer Purchases.

 

During the Potential Purchase Period, Dealer shall not purchase any Shares or
enter into any transactions that, in whole or in part, have the effect of giving
Dealer “long” economic exposure to the Shares in connection with the Transaction
on any Exchange Business Day that is not a Calculation Date; provided that
(i) Dealer shall be permitted on any day to exercise options relating to Shares
or deliver or receive Shares upon exercise of options relating to Shares, in
either case so long as such options were purchased or written (x) in compliance
with this sentence and (y) to hedge volatility risk with respect to the
Transaction and (ii) during the period (if any) from and including the Trade
Date to and including the Exchange Business Day immediately following the Trade
Date, Dealer shall be permitted to enter into delta-neutral volatility hedging
transactions so long as such transactions (with such transactions entered into
with the same counterparty viewed in the aggregate) do not result in an
immediate increase in Dealer’s net “long” exposure to the Shares.

 

18.                               Governing Law; Jurisdiction; Waiver.

 

THIS CONFIRMATION AND THE AGREEMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS CONFIRMATION OR THE AGREEMENT SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.  THE PARTIES HERETO IRREVOCABLY SUBMIT TO
THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING TO THIS CONFIRMATION AND THE AGREEMENT AND WAIVE ANY OBJECTION
TO THE LAYING OF VENUE IN, AND ANY CLAIM OF INCONVENIENT FORUM

 

20

--------------------------------------------------------------------------------


 

WITH RESPECT TO, THESE COURTS.  NOTHING IN THIS PROVISION SHALL PROHIBIT A PARTY
FROM BRINGING AN ACTION TO ENFORCE A MONEY JUDGMENT IN ANY OTHER JURISDICTION.

 

EACH PARTY HEREBY IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS
OF THE OTHER PARTY OR THE OTHER PARTY’S AFFILIATES IN THE NEGOTIATION,
PERFORMANCE OR ENFORCEMENT HEREOF.

 

19.                               Counterparts.

 

This Confirmation may be executed in any number of counterparts, all of which
shall constitute one and the same instrument, and any party hereto may execute
this Confirmation by signing and delivering one or more counterparts.

 

Remainder of Page Intentionally Blank

 

21

--------------------------------------------------------------------------------


 

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to us.

 

Confirmed as of the date first written above:

 

Spirit AeroSystems Holdings, Inc.

MORGAN STANLEY & CO. LLC

 

 

 

 

 

 

 

By:

/s/ Sanjay Kapoor

 

By:

/s/ Darren McCarley

Name: Sanjay Kapoor

Name: Darren McCarley

Title: Executive Vice President and Chief Financial Officer

Title: Managing  Director

 

[Signature Page to ASR Confirmation (MS)]

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

For the purposes of the Transaction, the following terms shall have the
following values or meanings:

 

Trade Date:

 

May 30, 2018

 

 

 

Prepayment Date:

 

June 1, 2018

 

 

 

Initial Share Delivery Date:

 

June 1, 2018

 

 

 

Calculation Period Start Date:

 

June 4, 2018

 

 

 

Calculation Dates:

 

Each day that is both an Exchange Business Day and is set forth as a Specified
Date in Schedule II. Notwithstanding anything to the contrary in this
Confirmation, the Equity Definitions or the Agreement, the Calculation Agent
shall not adjust the dates identified as Specified Dates in Schedule II.

 

 

 

Scheduled Valuation Date:

 

[*]

 

 

 

Lock-Out Date:

 

[*]

 

 

 

Prepayment Amount:

 

USD 362,500,000

 

 

 

 

Discount:

 

USD [*]

 

 

 

Initial Shares:

 

3,645,587 Shares; provided that if, in connection with the Transaction, Dealer
is unable, after using commercially reasonable efforts, to borrow or otherwise
acquire a number of Shares equal to the Initial Shares for delivery to Issuer on
the Initial Share Delivery Date, the Initial Shares delivered on the Initial
Share Delivery Date shall be reduced to such number of Shares that Dealer is
able to so borrow or otherwise acquire, and thereafter Dealer shall continue to
use commercially reasonable efforts to borrow or otherwise acquire a number of
Shares, at a stock borrow cost no greater than the Initial Stock Loan Rate,
equal to the shortfall in the Initial Share Delivery and to deliver such
additional Shares as soon as reasonably practicable. All Shares delivered to
Issuer in respect of the Transaction pursuant to this paragraph shall be the
“Initial Shares” for purposes of “Settlement Amount.”

 

 

 

Ordinary Dividend Amount:

 

USD 0.12

 

 

 

 

 

For any Dividend with an ex-dividend date occurring on or after the Scheduled
Valuation Date: USD 0.00

 

 

 

Scheduled Ex-Dividend Dates:

 

Each of June 15, 2018; September 14, 2018; and December 14, 2018

 

 

 

 

 

The occurrence of a Buyer Election Date, if any, shall be a Scheduled
Ex-Dividend Date.

 

 

 

Threshold Price:

 

USD [*]

 

--------------------------------------------------------------------------------

*This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

 

1

--------------------------------------------------------------------------------


 

Floor Price:

 

USD [*]

 

 

 

Initial Stock Loan Rate:

 

[*] bps.

 

 

 

Maximum Stock Loan Rate:

 

[*] bps.

 

 

 

Share Cap:

 

8,577,851

 

 

 

Maximum Number of Shares:

 

56,892,818

 

--------------------------------------------------------------------------------

*This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Specified Dates

 

Each of the following shall be a Specified Date for purposes of the Transaction:

 

1.

 

[*]

 

2.

 

[*]

 

3.

 

[*]

4.

 

[*]

 

5.

 

[*]

 

6.

 

[*]

7.

 

[*]

 

8.

 

[*]

 

9.

 

[*]

10.

 

[*]

 

11.

 

[*]

 

12.

 

[*]

13.

 

[*]

 

14.

 

[*]

 

15.

 

[*]

16.

 

[*]

 

17.

 

[*]

 

18.

 

[*]

19.

 

[*]

 

20.

 

[*]

 

21.

 

[*]

22.

 

[*]

 

23.

 

[*]

 

24.

 

[*]

25.

 

[*]

 

26.

 

[*]

 

27.

 

[*]

28.

 

[*]

 

29.

 

[*]

 

30.

 

[*]

31.

 

[*]

 

32.

 

[*]

 

33.

 

[*]

34.

 

[*]

 

35.

 

[*]

 

36.

 

[*]

37.

 

[*]

 

38.

 

[*]

 

39.

 

[*]

40.

 

[*]

 

41.

 

[*]

 

42.

 

[*]

43.

 

[*]

 

44.

 

[*]

 

45.

 

[*]

46.

 

[*]

 

47.

 

[*]

 

48.

 

[*]

49.

 

[*]

 

50.

 

[*]

 

51.

 

[*]

52.

 

[*]

 

53.

 

[*]

 

54.

 

[*]

55.

 

[*]

 

56.

 

[*]

 

57.

 

[*]

58.

 

[*]

 

59.

 

[*]

 

60.

 

[*]

61.

 

[*]

 

62.

 

[*]

 

63.

 

[*]

64.

 

[*]

 

65.

 

[*]

 

66.

 

[*]

67.

 

[*]

 

68.

 

[*]

 

69.

 

[*]

70.

 

[*]

 

71.

 

[*]

 

72.

 

[*]

73.

 

[*]

 

74.

 

[*]

 

75.

 

[*]

76.

 

[*]

 

77.

 

[*]

 

78.

 

[*]

79.

 

[*]

 

80.

 

[*]

 

81.

 

[*]

 

--------------------------------------------------------------------------------

*This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

 

1

--------------------------------------------------------------------------------


 

82.

 

[*]

 

83.

 

[*]

 

84.

 

[*]

85.

 

[*]

 

86.

 

[*]

 

87.

 

[*]

88.

 

[*]

 

89.

 

[*]

 

90.

 

[*]

91.

 

[*]

 

92.

 

[*]

 

93.

 

[*]

 

If necessary, the Calculation Agent may add additional Specified Dates beginning
with [*] and continuing with every other Scheduled Trading Day thereafter.

 

--------------------------------------------------------------------------------

*This information has been omitted based on a request for confidential
treatment. The omitted portions have been separately filed with the Securities
and Exchange Commission.

 

2

--------------------------------------------------------------------------------


 

ANNEX A

 

BUYER SETTLEMENT PROVISIONS

 

1.                                      The following Buyer Settlement
Provisions shall apply to the Transaction to the extent indicated under the
Confirmation:

 

Settlement Currency:

 

USD

 

 

 

Settlement Method Election:

 

Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to Dealer in
writing on the date it notifies Dealer of its election that, as of such date,
the Electing Party is not aware of any material nonpublic information concerning
Issuer or the Shares and is electing the settlement method in good faith and not
as part of a plan or scheme to evade compliance with the federal securities
laws.

 

 

 

Electing Party:

 

Buyer

 

 

 

Buyer Election Date:

 

In respect of any Valuation Date, the earlier of (i) the Scheduled Valuation
Date and (ii) the second Exchange Business Day immediately following the
relevant Acceleration Date (if any) (in which case the election under
Section 7.1 of the Equity Definitions shall be made no later than 10 minutes
prior to the open of trading on the Exchange on such second Exchange Business
Day), as the case may be.

 

 

 

Default Settlement Method:

 

Cash Settlement

 

 

 

Forward Cash Settlement Amount:

 

The Settlement Amount multiplied by the Buyer Settlement Price.

 

 

 

Buyer Settlement Price:

 

The average of the 10b-18 VWAPs for the Calculation Dates in the Buyer
Settlement Valuation Period, subject to the provisions opposite the caption
“Market Disruption Event” in the Confirmation.

 

 

 

Buyer Settlement Valuation Period:

 

A number of Scheduled Trading Days selected by Dealer in a commercially
reasonable manner to unwind a commercially reasonable Hedge Position, beginning
on the Scheduled Trading Day immediately following the earlier of (i) the
Scheduled Valuation Date or (ii) the Exchange Business Day immediately following
the Valuation Date.

 

 

 

Cash Settlement:

 

If Cash Settlement is applicable, then Buyer shall pay to Seller the absolute
value of the Forward Cash Settlement Amount on the Buyer Cash Settlement Payment
Date.

 

1

--------------------------------------------------------------------------------


 

Buyer Cash Settlement Payment Date:

 

The date one Settlement Cycle following the last day of the Buyer Settlement
Valuation Period.

 

 

 

Net Share Settlement Procedures:

 

If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 8 below.

 

2.                                      Net Share Settlement shall be made by
delivery on the Buyer Cash Settlement Payment Date of a number of Shares
satisfying the conditions set forth in paragraph 3 below (the “Registered
Settlement Shares”), or a number of Shares not satisfying such conditions (the
“Unregistered Settlement Shares”), in either case with a value equal to the
absolute value of the Forward Cash Settlement Amount, with such Shares’ value
based on the value thereof to Dealer (which value shall, in the case of
Unregistered Settlement Shares, take into account a commercially reasonable
illiquidity discount), in each case, as determined by the Calculation Agent.

 

3.                                      Buyer may deliver Registered Settlement
Shares pursuant to paragraph 2 above only if:

 

(a)                                 a registration statement covering public
resale of the Registered Settlement Shares by Dealer (the “Registration
Statement”) shall have been filed with the Securities and Exchange Commission
under the Securities Act and been declared or otherwise become effective on or
prior to the date of delivery, and no stop order shall be in effect with respect
to the Registration Statement; and a printed prospectus relating to the
Registered Settlement Shares (including any prospectus supplement thereto, the
“Prospectus”) shall have been delivered to Dealer, in such quantities as Dealer
shall reasonably have requested, on or prior to the date of delivery;

 

(b)                                 the form and content of the Registration
Statement and the Prospectus (including, without limitation, any sections
describing the plan of distribution) shall be satisfactory to Dealer;

 

(c)                                  as of or prior to the date of delivery,
Dealer and its agents shall have been afforded a reasonable opportunity to
conduct a due diligence investigation with respect to Buyer customary in scope
for underwritten offerings of equity securities and the results of such
investigation are satisfactory to Dealer, in its discretion; and

 

(d)                                 as of the date of delivery, an agreement
(the “Underwriting Agreement”) shall have been entered into with Dealer in
connection with the public resale of the Registered Settlement Shares by Dealer
substantially similar to underwriting agreements customary for underwritten
offerings of equity securities, in form and substance satisfactory to Dealer,
which Underwriting Agreement shall include, without limitation, provisions
substantially similar to those contained in such underwriting agreements
relating, without limitation, to the indemnification of, and contribution in
connection with the liability of, Dealer and its affiliates and the provision of
customary opinions, accountants’ comfort letters and lawyers’ negative assurance
letters.

 

4.                                      If Buyer delivers Unregistered
Settlement Shares pursuant to paragraph 2 above:

 

(a)                                 all Unregistered Settlement Shares shall be
delivered to Dealer (or any affiliate of Dealer designated by Dealer) pursuant
to the exemption from the registration requirements of the Securities Act
provided by Section 4(a)(2) thereof;

 

(b)                                 as of or prior to the date of delivery,
Dealer and any potential purchaser of any such shares from Dealer (or any
affiliate of Dealer designated by Dealer) identified by Dealer shall be afforded
a commercially reasonable opportunity to conduct a due diligence investigation
with respect to Buyer customary in scope for private placements of equity
securities (including, without limitation, the right to have made available to
them for inspection all financial and other records, pertinent corporate
documents and other information reasonably requested by them);

 

2

--------------------------------------------------------------------------------


 

(c)                                  as of the date of delivery, Buyer shall
enter into an agreement (a “Private Placement Agreement”) with Dealer (or any
affiliate of Dealer designated by Dealer) in connection with the private
placement of such shares by Buyer to Dealer (or any such affiliate) and the
private resale of such shares by Dealer (or any such affiliate), substantially
similar to private placement purchase agreements customary for private
placements of equity securities, in form and substance commercially reasonably
satisfactory to Dealer, which Private Placement Agreement shall include, without
limitation, provisions substantially similar to those contained in such private
placement purchase agreements relating, without limitation, to the
indemnification of, and contribution in connection with the liability of, Dealer
and its affiliates and the provision of customary opinions, accountants’ comfort
letters and lawyers’ negative assurance letters, and shall provide for the
payment by Buyer of all fees and expenses in connection with such resale,
including all fees and expenses of counsel for Dealer, and shall contain
representations, warranties, covenants and agreements of Buyer reasonably
necessary or advisable to establish and maintain the availability of an
exemption from the registration requirements of the Securities Act for such
resales; and

 

(d)                                 in connection with the private placement of
such shares by Buyer to Dealer (or any such affiliate) and the private resale of
such shares by Dealer (or any such affiliate), Buyer shall, if so requested by
Dealer, prepare, in cooperation with Dealer, a private placement memorandum in
form and substance reasonably satisfactory to Dealer.

 

5.                                      Dealer, itself or through an affiliate
(the “Selling Agent”) or any underwriter(s), will sell all, or such lesser
portion as may be required hereunder, of the Registered Settlement Shares or
Unregistered Settlement Shares and any Makewhole Shares (as defined below)
(together, the “Settlement Shares”) delivered by Buyer to Dealer pursuant to
paragraph 6 below commencing on the Buyer Cash Settlement Payment Date and
continuing until the date on which the aggregate Net Proceeds (as such term is
defined below) of such sales, as determined by Dealer, is equal to the absolute
value of the Forward Cash Settlement Amount (such date, the “Final Resale
Date”).  If the proceeds of any sale(s) made by Dealer, the Selling Agent or any
underwriter(s), net of any fees and commissions (including, without limitation,
underwriting or placement fees) customary for similar transactions under the
circumstances at the time of the offering, together with carrying charges and
expenses incurred in connection with the offer and sale of the Shares
(including, but without limitation to, the covering of any over-allotment or
short position (syndicate or otherwise)) (the “Net Proceeds”) exceed the
absolute value of the Forward Cash Settlement Amount, Dealer will refund, in
USD, such excess to Buyer on the date that is two (2) Currency Business Days
following the Final Resale Date, and, if any portion of the Settlement Shares
remains unsold, Dealer shall return to Buyer on that date such unsold Shares.

 

6.                                      If the Calculation Agent determines that
the Net Proceeds received from the sale of the Registered Settlement Shares or
Unregistered Settlement Shares or any Makewhole Shares, if any, pursuant to this
paragraph 6 are less than the absolute value of the Forward Cash Settlement
Amount (the amount in USD by which the Net Proceeds are less than the absolute
value of the Forward Cash Settlement Amount being the “Shortfall” and the date
on which such determination is made, the “Deficiency Determination Date”), Buyer
shall, on the Exchange Business Day next succeeding the Deficiency Determination
Date (the “Makewhole Notice Date”), deliver to Dealer, through the Selling
Agent, a notice of Buyer’s election that Buyer shall either (i) pay an amount in
cash equal to the Shortfall on the day that is one (1) Currency Business Day
after the Makewhole Notice Date, or (ii) deliver additional Shares.  If Buyer
elects to deliver to Dealer additional Shares, then Buyer shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day that is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall.  Such Makewhole Shares shall be sold by Dealer in accordance with the
provisions above; provided that if the sum of the Net Proceeds from the sale of
the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Buyer shall, at its election, either make such cash payment or
deliver to Dealer further Makewhole Shares until such Shortfall has been reduced
to zero.

 

3

--------------------------------------------------------------------------------


 

7.                                      Notwithstanding the foregoing, in no
event shall the aggregate number of Settlement Shares for the Transaction be
greater than the Share Cap (as specified in Schedule I).  Buyer represents and
warrants (which shall be deemed to be repeated on each day that the Transaction
is outstanding) that the Share Cap is equal to or less than the number of Shares
determined according to the following formula:

 

A – B

 

Where             A = the number of authorized but unissued shares of Buyer that
are not reserved for future issuance on the date hereof; and

 

B = the maximum number of Shares required to be delivered to third parties if
Buyer elected Net Share Settlement of all transactions in the Shares (other than
the Transaction) with all third parties that are then currently outstanding and
unexercised.

 

8.                                      Notwithstanding anything to the contrary
in the Confirmation, Issuer acknowledges and agrees that, on any day, Dealer
shall not be obligated or entitled to receive from Issuer any Shares, and Issuer
shall not be entitled to deliver to Dealer any Shares, to the extent (but only
to the extent) that, after such receipt of any Shares hereunder, (i) the
Section 16 Percentage would exceed 8.0%, or (ii) the Share Amount would exceed
the Applicable Share Limit.  Any purported delivery hereunder shall be void and
have no effect to the extent (but only to the extent) that, after such delivery,
(i) the Section 16 Percentage would exceed 8.0%, or (ii) the Share Amount would
exceed the Applicable Share Limit.  If any delivery owed to Dealer hereunder is
not made, in whole or in part, as a result of this provision, Issuer’s
obligation to make such delivery shall not be extinguished and Issuer shall make
such delivery as promptly as practicable after, but in no event later than one
Exchange Business Day after, Dealer gives notice to Issuer that, after such
delivery, (i) the Section 16 Percentage would not exceed 8.0%, and (ii) the
Share Amount would not exceed the Applicable Share Limit.  The “Section 16
Percentage” as of any day is the fraction, expressed as a percentage, (A) the
numerator of which is the number of Shares that Dealer and any of its affiliates
or any other person subject to aggregation with Dealer for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act, or any “group”
(within the meaning of Section 13 of the Exchange Act) of which Dealer is or may
be deemed to be a part beneficially owns (within the meaning of Section 13 of
the Exchange Act), without duplication, on such day (or, to the extent that for
any reason the equivalent calculation under Section 16 of the Exchange Act and
the rules and regulations thereunder results in a higher number, such higher
number) and (B) the denominator of which is the number of Shares outstanding on
such day.  The “Share Amount” as of any day is the number of Shares that Dealer
and any person whose ownership position would be aggregated with that of Dealer
(Dealer or any such person, a “Dealer Person”) under any law, rule, regulation,
regulatory order or organizational documents or contracts of Issuer that are, in
each case, applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership under any Applicable
Restriction, as determined by Dealer in its reasonable discretion.  The
“Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that could give rise to reporting or registration obligations
or other requirements (including obtaining prior approval from any person or
entity) of a Dealer Person, or could result in an adverse effect on a Dealer
Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding.

 

4

--------------------------------------------------------------------------------